Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed May 11th, 2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berzon (WO 2018/051173).
Regarding claim 1, Berzon discloses an ophthalmic lens (Figs. 1-3), comprising:
at least one polymerized ([00034], “the cured primed TAC polarizing laminate (200) was cast in CR39 (140)”) lens substrate (140) including at least one thermoset monomer;
a functional component (100) including at least one thermoplastic layer ([00030], “a polarizing laminate (100) can be made by the lamination of a support or protective layers (110) onto a PVA polarizing film (120)”), a surface of the at least one thermoplastic layer facing the polymerized lens substrate (as shown in Fig. 3, layers 110 and 120 face layer 140); and
a primer coating (130) deposited onto the surface of the at least one thermoplastic film facing the polymerized lens substrate (as shown in Fig. 3).
Regarding claim 9, Berzon further discloses wherein the primer coating includes at least one first reactive monomer ([00010], “the primer coating comprises … at least one reactive monomer capable of reacting with a lens casting monomer, and a solvent”), at least one second reactive monomer ([00010], “the primer coating comprises … at least one reactive monomer capable of reacting with a lens casting monomer, and a solvent”, examiner interprets this to mean that there is more than one reactive monomer), and at least one photoactive catalyst ([00010], “the primer coating comprises … at least one initiator”).
Regarding claim 10, Berzon further discloses wherein the at least one photoactive catalyst is reactive to ultraviolet light ([00012], “the primer coating initiator is a thermal or UV initiator”).
Regarding claim 12, Berzon further discloses wherein the at least one second reactive monomer of the primer coating includes a reactive group selected from the group consisting of allyl, vinyl, acrylic, thiol, isocyanate, epoxy, and amine ([00013], “the reactive monomer comprises a reactive group selected from the group consisting of allyl, vinyl, acrylic, thiol, isocyanate, epoxy, and amine”).
Regarding claim 13, Berzon further discloses wherein the reactive group is an epoxy ([00013], “the reactive monomer comprises a reactive group selected from the group consisting of … epoxy”).
Regarding claim 15, Berzon further discloses wherein the at least one first reactive monomer of the primer coating is an acrylic monomer or a mixture of acrylic monomers ([00013], “the reactive monomer comprises a reactive group selected from the group consisting of allyl, vinyl, acrylic, thiol, isocyanate, epoxy, and amine”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berzon (WO 2018/051173) in view of Kim (US 2018/0299598).
Regarding claim 2, Berzon discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the functional component includes at least one dye selected from the group consisting of a photochromic dye, a dichroic dye, a blue cut dye, an infrared cut dye, an ultraviolet cut dye, a selective wavelength cut dye, a color enhancement dye, a polarizing dye, and a light filter dye.
However Kim, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the functional component (Fig. 1, 300) includes at least one dye selected from the group consisting of a photochromic dye, a dichroic dye, a blue cut dye, an infrared cut dye, an ultraviolet cut dye, a selective wavelength cut dye, a color enhancement dye, a polarizing dye, and a light filter dye ([0041], “at least one layer of the first and the second polyvinyl alcohol-based resin layers may be a transparent film dyed using dichromic dye so as to afford polarization property”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon with the wherein the functional component includes at least one dye selected from the group consisting of a photochromic dye, a dichroic dye, a blue cut dye, an infrared cut dye, an ultraviolet cut dye, a selective wavelength cut dye, a color enhancement dye, a polarizing dye, and a light filter dye as taught by Kim, for the purpose of providing a polarizing laminate. 
Regarding claim 4, modified Berzon teaches as is set forth in claim 2 rejection above and Berzon further discloses wherein the functional component (100) includes a functional layer (120) being a polyvinyl alcohol functional layer ([00030], “a polarizing laminate (100) can be made by the lamination of a support or protective layers (110) onto a PVA polarizing film (120)”).
Modified Berzon does not specifically disclose a functional component having, as the at least one dye, the polarizing dye. 
However Kim, in the same field of endeavor because both teaches an ophthalmic lens, teaches a functional component (Fig. 1, 300) having, as the at least one dye, the polarizing dye ([0041], “at least one layer of the first and the second polyvinyl alcohol-based resin layers may be a transparent film dyed using dichromic dye so as to afford polarization property”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon in view of Chiu with the functional component having, as the at least one dye, the polarizing dye as taught by Kim, for the purpose of providing a polarizing laminate. 
Regarding claim 5, modified Berzon teaches as is set forth in claim 4 rejection above and Berzon further discloses wherein the at least one thermoplastic film (110) of the functional component (100) is two thermoplastic films ([00030], “The support or protective layer (110) may be TAC”) and the polyvinyl alcohol functional layer is arranged therebetween (as shown in Fig. 3, 120 is located between the two 110 layers), each of the two thermoplastic films being selected from the group consisting of a polycarbonate film, a triacetyl cellulose film, and a polyamide film ([00030], “The support or protective layer (110) may be TAC”).
Regarding claim 8, Berzon discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the at least one thermoplastic film of the functional component is a polycarbonate film.
However Kim, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the at least one thermoplastic film of the functional component is a polycarbonate film ([0031], “a polymer film sheet having excellent mechanical properties such as a polycarbonate sheet and the like is attached as a protection layer is generally used”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon with the wherein the at least one thermoplastic film of the functional component is a polycarbonate film as taught by Kim for the purpose of improving the durability of the lens. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berzon (WO 2018/051173) in view of Kim (US 2018/0299598), further in view of Chiu (EP 3,437,845).
Regarding claim 3, modified Berzon teaches as is set forth in claim 2 rejection above but does not specifically disclose wherein the functional component includes a functional layer having, as the at least one dye, the photochromic dye. 
However Kim, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the functional component (Fig. 1, 300) includes a functional layer having, as the at least one dye, the photochromic dye ([0041], “at least one layer of the first and the second polyvinyl alcohol-based resin layers may be a transparent film dyed using dichromic dye so as to afford polarization property”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon with the wherein the functional component includes a functional layer having, as the at least one dye, the photochromic dye as taught by Kim, for the purpose of providing a polarizing laminate. 
Modified Berzon does not specifically disclose wherein the functional component includes a functional layer being one of a polyether block amide functional layer or a thermoplastic polyurethane functional layer.
However Chiu, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the functional component (Fig. 2, 216) includes a functional layer being one of a polyether block amide functional layer or a thermoplastic polyurethane functional layer ([0007], “the at least one light filtering functional layer may be a polyvinyl alcohol (PVA), polyurethane (PU)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon in view of Kim with the wherein the functional component includes a functional layer being one of a polyether block amide functional layer or a thermoplastic polyurethane functional layer as taught by Chiu for the purpose of improving durability. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berzon (WO 2018/051173) in view of Qin (US 2007/0122626).
Regarding claim 6, Berzon discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the at least one polymerized lens substrate is adhered to a convex surface of the functional component.
However Qin, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the at least one polymerized lens substrate (Fig. 1, 1) is adhered to a convex surface of the functional component (as shown in Fig. 1, 1 is adhered to a convex surface of 2, examiner interprets 2 to be the functional component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon  with the wherein the at least one polymerized lens substrate is adhered to a convex surface of the functional component as taught by Qin for the purpose of improving durability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berzon (WO 2018/051173) in view of Chiu (EP 3,437,845).
Regarding claim 7, Berzon discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the at least one polymerized lens substrate is adhered to a concave surface of the functional component.
However Chiu, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the at least one polymerized lens substrate (Fig. 2, 241) is adhered to a concave surface of the functional component (as shown in Fig. 2, the lens 241 is adhered to concave surface of the functional component 216).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon with the wherein the at least one polymerized lens substrate is adhered to a concave surface of the functional component as taught by Chiu for the purpose of improving durability. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berzon (WO 2018/051173) in view of Valeri (US 2018/0113239).
Regarding claim 11, Berzon discloses as is set forth in claim 9 rejection above but does not specifically disclose wherein the at least one second reactive monomer of the primer coating is an alkoxysilane.
However Valeri, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the at least one second reactive monomer of the primer coating is an alkoxysilane ([0034], “The present invention provides coating compositions for a broad range of ophthalmic lens substrates. The ratio of alkoxysilane and acrylate resins is first balanced … to establish and maintain robust adhesion to all substrates with age”, examiner interprets the coating to be synonymous with the primer of the instant invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon  with the wherein the at least one second reactive monomer of the primer coating is an alkoxysilane as taught by Valeri, for the purpose of improving adhesion of the different layers of the lens. 
Regarding claim 14, Berzon discloses as is set forth in claim 9 rejection above but does not specifically disclose wherein the at least one photoactive catalyst includes a cationic photoinitiator and a free radical photoinitiator.
However Valeri, in the same field of endeavor because both teaches an ophthalmic lens, teaches wherein the at least one photoactive catalyst includes a cationic photoinitiator and a free radical photoinitiator ([0018], “the cationic photo initiator and/or free radical photo initiator catalyzes the polymerization of the epoxy functional monomers and the condensation of the alkoxysilane groups”, [0035], “Because thermoset substrates have hydroxyl functionality on their surface, it is preferred to incorporate cationically-cured epoxy resins and/or alkoxysilane resins for adhesion to these organic materials through a condensation reaction of the hydroxyl groups”, examiner interprets this to mean that cationic and free radical photoiniators are used as catalysts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the ophthalmic lens of Berzon with the wherein the at least one photoactive catalyst includes a cationic photoinitiator and a free radical photoinitiator as taught by Valeri, for the purpose of improving adhesion of the different layers of the lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        23 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872